Citation Nr: 0429753	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinosinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1994 to 
July 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 
noncompensable rating for allergic rhinosinusitis from July 
26, 1997.  

Although an April 2004 rating decision increased the initial 
rating for allergic rhinosinusitis to 10 percent from July 
26, 1997, the claim for an initial rating in excess of 
10 percent remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  At a January 2003 VA sinus examination, the presence of 
cysts were noted, and in August 2003, a private specialist in 
otolaryngology also noted that the veteran had a small 
retention cyst/polyp in the right maxillary sinus.  

2.  The veteran has undergone no hospitalization or surgery 
for treatment of allergic rhinosinusitis, and he does not 
have osteomyelitis.  

3.  The veteran is in receipt of a separate rating for 
service-connected headaches.  

4.  The veteran works full-time as an electrician, and he has 
missed no more than a few weeks from work due to service-
connected allergic rhinosinusitis.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
higher, for allergic rhinosinusitis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Codes 6513, 6522 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

In January 2000, the RO notified the veteran of a scheduled 
February 2000 regional office hearing, and the veteran 
canceled the hearing.  In September 2000, the RO mailed 
notice of a scheduled October 2000 travel Board hearing to 
the veteran at his last known address.  38 C.F.R. § 19.76 
(2003).  The veteran was presumed to have received the 
October 2000 letter because it was not returned in the mail.  
The law requires only that the VA mail a notice; it then 
presumes the regularity of the administrative process "in the 
absence of clear evidence to the contrary."  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  In spite of his request 
for a travel Board hearing, the veteran failed to appear at 
the scheduled October 2000 hearing.  He and his 
representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the case based on the 
current evidence of record as though the veteran's request 
for a travel Board hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2003).  

In spite of the veteran's lack of cooperation, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received a VA general medical examination in May 1998 
and VA sinus examinations in May 1998, February 2000, and 
January 2003.  The veteran and his representative filed 
several lay statements with the RO.  

The RO's December 2002 letter, the May 2000 statement of the 
case, and the February 2003, December 2003, and April 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The RO's December 2002 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
one year and ten months since December 2002, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 60 days 
after the December 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial rating in excess of 10 percent for 
allergic rhinosinusitis

The August 1998 rating decision granted service connection 
and an initial noncompensable rating for allergic 
rhinosinusitis from July 26, 1997, and the veteran perfected 
a timely appeal of the initial rating.  The April 2004 rating 
decision increased the initial rating to 10 percent from July 
26, 1997.  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran 's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's allergic rhinosinusitis disability has been 
evaluated under the criteria for chronic maxillary sinusitis.  
See 38 C.F.R. §§ 4.97, Diagnostic Code 6513.  Given the 
diagnoses and findings of record, the Board will consider 
whether an initial rating in excess of 10 percent is 
warranted under the criteria for allergic or vasomotor 
rhinitis (Diagnostic Code 6522) and chronic maxillary 
sinusitis (Diagnostic Code 6513) since July 1997, when the 
veteran separated from service.  

A 30 percent rating is in order under the criteria for 
allergic or vasomotor rhinitis, which with polyps is assigned 
a 30 percent evaluation.  Allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, is assigned a 10 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  At the January 2003 VA sinus 
examination, the presence of cysts were noted.  In August 
2003, a private specialist in otolaryngology also noted that 
the veteran had a small retention cyst/polyp in the right 
maxillary sinus.  Resolving all reasonable doubt in the 
veteran's favor, the veteran will be deemed to have allergic 
rhinitis with polyps.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of  the doubt to the claimant.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2003).  

An initial rating higher than 30 percent is not warranted 
under the criteria for chronic maxillary sinusitis.  Chronic 
maxillary sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries is 
assigned a 50 percent evaluation.  Chronic maxillary 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is assigned a 30 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

Although a February 2000 VA sinus examiner noted that the 
veteran had been recommended for surgery in the past, a 
January 2003 VA sinus examiner noted that the veteran had not 
had any surgeries or invasive procedures to treat his 
sinusitis.  The evidence at the May 1998, February 2000, and 
January 2003 VA sinus examinations did not show the presence 
of osteomyelitis.  Although the veteran has complained of 
having constant symptoms of postnasal drip, the evidence does 
not show the repeated surgeries required for assigned of a 50 
percent rating.  Moreover, the veteran's frequent headaches 
have already been compensated under service-connected 
headaches and cannot be compensated again under the service-
connected allergic rhinosinusitis.  VA regulations state that 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2003).  

Under the circumstances, an initial rating of 30 percent, but 
no higher, should be assigned.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

An extraschedular rating is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2003).  The veteran's allergic rhinosinusitis has 
not caused frequent hospitalizations or marked interference 
with employment.  The veteran told the February 2000 VA spine 
examiner that he worked full-time as an electrician, and he 
told the February 2000 VA sinus examiner that he had missed 
only a few weeks of work due to his sinus problems.  
Therefore, referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to an initial 30 percent rating for allergic 
rhinosinusitis is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



